Citation Nr: 0732084	
Decision Date: 10/11/07    Archive Date: 10/23/07

DOCKET NO.  03-21 990A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Pittsburgh, Pennsylvania


THE ISSUE

Whether new and material evidence to reopen a claim for 
service connection for a skin condition of the feet, hands, 
back and scrotum has been received.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. J. Alibrando, Counsel


INTRODUCTION

The veteran served on active duty from September 1965 to 
September 1968.

In a September 2001 RO decision, the RO determined that new 
and material evidence had not been submitted to reopen the 
previously denied claim for service connection for a skin 
condition of the feet, hands, back and scrotum.  Although 
notified of that denial by letter dated in September 2001, 
the veteran did not initiate an appeal.

This appeal to the Board of Veterans' Appeals (Board) arises 
from an August 2002 rating decision in which the RO 
determined that new and material evidence had not been 
submitted to reopen a claim for service connection for a skin 
condition affecting the feet, hands, back and scrotum.  In 
November 2002, the veteran filed a notice of disagreement 
(NOD).  A statement of the case (SOC) was issued in February 
2003 , and the veteran filed a substantive appeal (via a VA 
Form 9, Appeal to the Board of Veterans' Appeals) in August 
2003.

In June 2004, the veteran testified during a hearing before a 
Decision Review Officer at the RO; a transcript of that 
hearing is of record. 

In July 2005, the Board remanded this matter to the RO (via 
the Appeals Management Center (AMC), in Washington, DC) for 
further action, to include affording the veteran a VA 
examination.  After accomplishing the requested action, the 
RO/AMC continued the denial of the claim on appeal (as 
reflected in a February 2007 supplemental SOC (SSOC)) and 
returned this matter to the Board for further appellate 
consideration.

The Board's decision reopening the claim for service 
connection a skin condition of the feet, hands, back and 
scrotum is set forth below.  The matter of service connection 
for a skin condition of the feet, hands, back and scrotum, on 
the merits, is addressed in the remand following the order; 
that matter is being remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran when further action, on his part, is required.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly 
adjudicate the claim herein decided have been accomplished.

2.  In a September 2001 rating decision, the RO determined 
that new and material evidence had not been submitted to 
reopen the previously denied claim for service connection for 
a skin condition of the feet, hands, back and scrotum; 
although notified of the denial in a September 2001 letter, 
the veteran did not initiate an appeal.  

3.  Medical evidence associated with the claims file since 
the September 2001 denial of claim to reopen is not 
cumulative and redundant of evidence of record at the time of 
the prior denial, relates to unestablished facts necessary to 
substantiate the claim, and raises a reasonable possibility 
of substantiating the claim.


CONCLUSIONS OF LAW

1.  The September 2001 RO decision that determined that new 
and material evidence had not been submitted to reopen the 
previously denied claim for service connection for a skin 
condition of the feet, hands, back and scrotum is final.  38 
U.S.C.A. § 7105(b) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 
20.1103 (2007).

2.  As evidence received since the RO's September 2001 denial 
is new and material, the criteria for reopening the claim for 
service connection for a skin condition of the feet, hands, 
back and scrotum are met.  38 U.S.C.A. §§ 5108, 7105 (West 
2002); 38 C.F.R. § 3.156 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 and Supp. 2006) include enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA were codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a).

Given the Board's favorable disposition of the claim to 
reopen, the Board finds that all notification and development 
actions needed to fairly adjudicate this aspect of the appeal 
have been accomplished.  

II.  Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection 
may be granted for any disease diagnosed after discharge from 
service when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

As noted above, in a September 2001 decision, the RO 
determined that new and material evidence had not been 
submitted to reopen the previously denied claim for service 
connection on the basis that additional post-service VA 
treatment records showing only one episode of treatment for a 
skin condition did not provide a new basis on which to 
consider service connection for a skin condition of the feet, 
hands, back and scrotum.  

The pertinent evidence then of record included the service 
medical records which show treatment for tinea cruris and 
tinea pedis during service.  The June 1968 separation 
examination report notes that the veteran was hospitalized 
for five days in April 1968 for fungus of the feet, with no 
complications or sequelae.  Post-service VA outpatient 
treatment records shows treatment in November 1968 for a 
fungus infection of the feet.  An October 1983 VA hospital 
summary indicates that the veteran complained of a rash on 
his groin, hands and feet and a dermatological consultation 
was ordered.  A November 1983 dermatological consultation 
report includes diagnoses of tinea pedis and lichen simplex 
chronicus of the scrotum.  On VA examination in May 1985, the 
veteran reported a history of dermtophytosis involving the 
feet, hands, legs and back during service.  The diagnosis was 
eczematoid dermatitis of the elbows and popliteal regions.  
Private hospital records dated in 1984 and 1985 include a 
diagnosis of eczema dermatitis.  A March 1996 VA outpatient 
treatment record reflects an assessment of probable fungal 
infection.  A September 1997 VA outpatient treatment record 
noted a diffuse rash on the chest, upper back, and upper arms 
and shows a diagnosis of eczema.    

Although notified of the RO's September 2001 denial in a 
letter that same month, the veteran did not initiate an 
appeal; hence, that decision is final as to the evidence then 
of record, and is not subject to revision on the same factual 
basis.  See 38 U.S.C.A. § 7105(b) (West 2002); 38 C.F.R. §§ 
3.104, 20.302, 20.1103 (2007).

VA may reopen and review a claim that has been previously 
denied if new and material evidence is submitted by or on 
behalf of a veteran.  38 U.S.C.A. § 5108; 38 C.F.R. § 
3.156(a).  See also Hodge v. West, 155 F. 3d 1356 (Fed. Cir. 
1998).

Additional evidence was submitted in September 2001.  Under 
pertinent legal authority, VA may reopen and review a claim, 
which has been previously denied if new and material evidence 
is submitted by or on behalf of the veteran.  38 U.S.C.A. § 
5108; 38 C.F.R. § 3.156(a); see also Hodge v. West, 155 F.3rd 
1356 (Fed. Cir. 1998).

Regarding petitions to reopen filed on or after August 29, 
2001, 38 C.F.R. § 3.156(a) defines "new" evidence as evidence 
not previously submitted to agency decision makers and 
"material" evidence as evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2007).

In determining whether new and material evidence has been 
received, VA must initially decide whether evidence received 
since the prior final denial is, in fact, new.  As indicated 
by the regulation cited above, and by judicial case law, 
"new" evidence is that which was not of record at the time of 
the last final disallowance (on any basis) of the claim, and 
is not duplicative or "merely cumulative" of other evidence 
then of record.  This analysis is undertaken by comparing the 
newly received evidence with the evidence previously of 
record.  After evidence is determined to be new, the next 
question is whether it is material.

The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence submitted by or on behalf of a claimant since the 
last final denial on any basis to determine whether a claim 
must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 
(1996).  Here, the last final denial of the claim is the RO's 
September 2001 denial of service connection for a skin 
condition of the feet, hands, back and scrotum.  Furthermore, 
for purposes of the "new and material" analysis, the 
credibility of the evidence is presumed.  Justus v. Principi, 
3 Vet. App. 510, 512-513 (1992).

Pertinent evidence added to the file since the RO's September 
2001 denial includes the transcript of the veteran's June 
2004 hearing, during which he indicated that the claimed skin 
condition started in service and continued after service.  He 
indicated that after service he treated the condition himself 
and also sought treatment at the VA.  Further, the additional 
evidence includes the February 2006 VA examination report 
regarding the claimed skin condition. 

The Board finds that, collectively, the above-described 
evidence provides a basis for reopening the claim for service 
connection for a skin condition of the feet, hands, back and 
scrotum.  

At the time of the September 2001 decision, there was no 
evidence of record addressing whether the veteran's current 
skin condition is related to his active service.  In July 
2005, the Board remanded this matter for a VA examination and 
an opinion as to the etiology of the claimed skin condition.  
However, the February 2006 VA examination report addresses 
both the veteran's reported history regarding the claimed 
skin condition and notes that he was treated for a skin 
condition both before and after service.  The examiner 
indicates that the current skin condition is not related to 
the already service-connected eczematoid dermatitis of the 
elbow and popliteal regions, but does not directly address 
whether the current complaints are related to service, to 
specifically include the skin problems noted therein.  

Further, the additional recent testimony of the veteran 
indicates that he has suffered from a skin condition of the 
feet, hands, back and scrotum since discharge from active 
service and he indicated that he had continuity of symptoms 
from service to the present time for which he had treatment. 

Considered together, then, the additionally received medical 
and lay evidence provides a basis for reopening the claim.  
As noted above, for the purposes of determining whether the 
claim should be reopened, the evidence-to include the 
statements of the veteran-are presumed to be credible.  

The Board finds that this evidence is "new" in that it was 
not before agency adjudicators at the time of the September 
2001 denial of the request to reopen the previously denied 
claim for service connection for skin condition of the feet, 
hands, back and scrotum, and is not duplicative or cumulative 
of evidence previously of record.  Moreover, this evidence is 
"material" in that it addresses whether the veteran currently 
has current skin condition of the feet, hands, back and 
scrotum that may have had its onset during service.  Hence, 
this evidence raises a reasonable possibility of 
substantiating the veteran's claim for service connection for 
a skin condition of the feet, hands, back and scrotum.

Under these circumstances, the Board concludes that the 
criteria for reopening the claim for service connection for a 
skin condition of the feet, hands, back and scrotum are met.  
See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.




ORDER

As new and material evidence to reopen the claim for service 
connection for a skin condition of the feet, hands, back and 
scrotum, has been received, to this limited extent, the 
appeal is granted.


REMAND

The Board finds that further RO action on the claim for 
service connection, on the merits, is warranted.  

As noted above, the service medical records show treatment 
for a skin condition during service, and the post-service VA 
treatment records include a November 1983 VA hospital summary 
which noted a rash on the groin, hand and feet; the 
impression was tinea pedis and lichen simplex chronicus of 
the scrotum.  Private hospital records dated in 1984 and 1985 
reflect a diagnosis of eczema dermatitis.  

The new evidence includes the report of the February 2006 VA 
examination obtained pursuant to the Board's prior remand.  
Although the examiner indicated that the claims file was 
reviewed, it was noted that the veteran had in-service 
treatment for athlete's foot and lichen simplex chronicus of 
the elbow and popliteal areas but that there was no record of 
receiving any skin treatment until 1996.  The examiner's 
summarization of the evidence is incorrect, however.  As 
noted above, there is evidence of treatment for a skin 
condition after service prior to 1996.  The final diagnoses 
included stasis dermatitis affecting both lower extremities 
and chronic skin xerosis.  The examiner indicated that it was 
not at least as likely as not that the current skin condition 
is related to the service-connected skin condition and that 
peripheral edema and stasis dermatitis were the more likely 
causes of his skin condition presently.  The examiner, 
however, did not accurately discuss the post-service 
treatment for a skin condition, in that he failed to discuss 
the treatment rendered in November 1968 and between 1983 and 
1985.  The examiner also failed to address, as requested by 
the Board, whether the current skin condition is related to 
the symptoms documented in service.

A remand by the Board confers upon the veteran, as a matter 
of law, the right to compliance with the remand instructions, 
and imposes upon the VA a concomitant duty to ensure 
compliance with the terms of the remand.  See Stegall v. 
West, 11 Vet. App. 268, 271 (1998).

Accordingly, the Board finds that an additional medical 
opinion-based on full consideration of the veteran's 
documented history and assertions, and supported by stated 
rationale-as to whether the claim skin condition of the 
feet, hands, back and scrotum, is medically related to 
service, is needed to resolve the claim for service 
connection, on the merits.  See 38 U.S.C.A. § 5103A (West 
2002).

Accordingly, the RO should arrange for the veteran to undergo 
VA dermatological examination, by a physician, at an 
appropriate VA medical facility.  The veteran is hereby 
advised that failure to report to the scheduled examination, 
without good cause, shall result in denial of the reopened 
claim.  See 38 C.F.R. § 3.655 (2006).  Examples of good cause 
include, but are not limited to, the illness or 
hospitalization of the claimant and death of an immediate 
family member.  Id.  If the veteran fails to report to the 
scheduled examination, the RO must obtain and associate with 
the claims file copies of any notice(s) of the date and time 
of the examination sent to the veteran by the pertinent VA 
medical facility.

Prior to arranging for the veteran to undergo further 
examination, the RO should obtain and associate with the 
claims file all outstanding VA medical records.  The claims 
file currently includes VA outpatient treatment records from 
the Pittsburgh VA Medical Center (VAMC), dated from October 
1968 to October 2004.  The Board emphasizes that records 
generated by VA facilities that may have an impact on the 
adjudication of a claim are considered constructively in the 
possession of VA adjudicators during the consideration of a 
claim, regardless of whether those records are physically on 
file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); 
Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, the 
RO must obtain from that facility all outstanding pertinent 
medical records since October 2004, following the current 
procedures prescribed in 38 C.F.R. § 3.159 (2007) as regards 
requests for records from Federal facilities. 

The RO should also give the veteran another opportunity to 
present information and evidence pertinent to the claim for 
service connection, on the merits, notifying him that he has 
a full one-year period for response.  See 38 U.S.C.A § 
5103(b)(1) (West 2002); but see also  38 U.S.C.A. 
§ 5103(b)(3) (West Supp. 2006) (amending the relevant statute 
to clarify that VA may make a decision on a claim before the 
expiration of the one-year VCAA notice period).  The RO 
should request that the appellant submit all evidence in his 
possession, and ensure that its letter to him meets the 
notice requirements of the decision in Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), as regards the five 
elements of a claim for service connection-particularly, 
disability ratings and effective dates-as appropriate.  

After providing the appropriate notice, the RO should obtain 
any additional evidence for which the veteran provides 
sufficient information and, if necessary, authorization, 
following the procedures prescribed in 38 C.F.R. § 3.159 
(2007).

The actions identified herein are consistent with the duties 
to notify and assist imposed by the VCAA.  See 38 U.S.C.A. 
§§ 5103, 5103A  (West 2002); 38 C.F.R. § 3.159 (2006).  
However, identification of specific actions requested on 
remand does not relieve the RO of the responsibility to 
ensure full VCAA compliance.  Hence, in addition to the 
actions requested above, the RO should also undertake any 
other development or notification action deemed warranted by 
the VCAA prior to adjudicating the claim for service 
connection, on the merits.  

Accordingly, this matter is hereby REMANDED to the RO, via 
the AMC, for the following action:

1.  The RO should obtain all outstanding 
pertinent records of evaluation and/or 
treatment of the veteran's skin condition 
of the feet, hands, back and scrotum from 
the Pittsburgh VAMC from October 2004 to 
the present.  The RO must follow the 
procedures set forth in 38 C.F.R. § 
3.159(c) as regards requesting records 
from Federal facilities. All records 
and/or responses received should be 
associated with the claims file.

2.  The RO should send to the veteran and 
his representative a letter requesting 
that the veteran provide sufficient 
information, and if necessary, 
authorization to enable it to obtain any 
additional evidence pertinent to the 
claim for service connection on appeal 
that is not currently of record. 

The RO should also invite the veteran to 
submit all pertinent evidence in his 
possession, and explain the type of 
evidence that is his ultimate 
responsibility to submit.  The RO should 
ensure that its letter meets the notice 
requirements of Dingess/Hartman (cited to 
above), particularly, as regards 
disability ratings and effective dates, 
as appropriate.

The RO's letter should clearly explain to 
the veteran that he has a full one-year 
period to respond (although VA may decide 
the claim within the one-year period).

3.  If the veteran responds, the RO 
should assist him in obtaining any 
additional evidence identified by 
following the current procedures set 
forth in 38 C.F.R. § 3.159.  All records 
and responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the veteran and his 
representative of the records that were 
not obtained, explain the efforts taken 
to obtain them, and describe further 
action to be taken.

4.  After all records and/or responses 
received are associated with the claims 
file, the RO should arrange for the 
veteran to undergo VA dermatological 
examination, by a physician, at an 
appropriate VA medical facility.  The 
entire claims file, to include a complete 
copy of this REMAND, must be made 
available to the physician designated to 
examine the veteran, and the report of 
the examination should include discussion 
of the veteran's documented medical 
history and assertions.  All appropriate 
tests and studies should be accomplished 
(with all results made available to the 
requesting physician prior to the 
completion of his or her report) and all 
clinical findings should be reported in 
detail.

The examiner should clearly identify all 
current disability(ies) of the skin of 
the feet, hands, back and scrotum.  With 
respect to each diagnosed disability, the 
examiner should offer an opinion, 
consistent with sound medical principles, 
as to whether it is at least as likely as 
not (i.e., there is a 50 percent or more 
probability) that such disability had its 
onset in service.  In rendering the 
requested opinion, the examiner should 
specifically consider and discuss all 
evidence, including both in-service and 
post-service treatment for the claimed 
skin condition.

The examiner should set forth all 
examination findings, along with a 
complete rationale for the conclusions 
reached, in a printed (typewritten) 
report.

5.  If the veteran fails to report to the 
scheduled examination, the RO must obtain 
and associate with the claims file (a) 
copy(ies) of any notice(s) of the date 
and time of the examination sent to him 
by the pertinent VA medical facility.

6.  To help avoid future remand, the RO 
must ensure that all requested action has 
been accomplished (to the extent 
possible) in compliance with this 
REMAND.  If any action is not undertaken, 
or is taken in a deficient manner, 
appropriate corrective action should be 
undertaken.  See Stegall v. West, 11 Vet. 
App. 268 (1998). 

7.  After completing the requested 
action, and any additional notification 
and development deemed warranted, the RO 
should adjudicate the claim for service 
connection for a skin condition of the 
feet, hands, back and scrotum.  If the 
veteran fails, without good cause, to 
report to the scheduled examination, the 
RO should apply the provisions of 
38 C.F.R. § 3.655(b), as appropriate.  
Otherwise, the RO should adjudicate the 
claim, on the merits, in light of all 
pertinent evidence and legal authority.  

8.  If the benefit sought on appeal 
remains denied, the RO must furnish to 
the veteran and his representative an 
appropriate supplemental SOC that 
includes clear reasons and bases for all 
determinations, and afford them the 
appropriate time period for response 
before the claims file is returned to the 
Board for further appellate 
consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefit requested 
should be granted or denied.  The veteran need take no action 
until otherwise notified, but he may furnish additional 
evidence and/or argument during the appropriate time frame.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. 
Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 
Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 
141 (1992).

The claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States 
Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2006).



______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals





Important Notice:  Attached to this decision is a VA Form 
that provides information concerning your rights to appeal 
our decision.  Due to recent changes in the law, some of the 
information contained in the attached notice of appellate 
rights form is no longer accurate concerning the ability to 
pay attorneys and agents to represent you.  Some additional 
information follows that summarizes the current law.  To the 
extent that the information contained in the attached VA Form 
conflicts with the summary below, please disregard the 
information on the VA Form and instead rely upon the 
following information:  

Do I have to pay an attorney or agent to represent me?  
An attorney or agent may charge a fee to represent you 
after a notice of disagreement has been filed with 
respect to your case, provided that the notice of 
disagreement was filed on or after June 20, 2007.  See 
Veterans Benefits, Health Care, and Information 
Technology Act of 2006, Pub. L. No. 109-461, 120 Stat. 
3403 (2006).  If the notice of disagreement was filed 
before June 20, 2007, an attorney or accredited agent 
may charge fees for services, but only after the Board 
first issues a final decision in the case, and only if 
the agent or attorney is hired within one year of the 
Board's decision.  

The notice of disagreement limitation does not apply to 
fees charged, allowed, or paid for services provided 
with respect to proceedings before a court.  VA cannot 
pay the fees of your attorney or agent, with the 
exception of payment of fees out of past-due benefits 
awarded to you on the basis of your claim when provided 
for in a fee agreement. 

VA is in the process of amending its regulations 
governing representation of claimants for veterans' 
benefits in order to implement the provisions of the new 
law.  More information concerning the regulation changes 
and related matters can be obtained at  
http://www1.va.gov/OGC (click on "Accreditation and 
Recognition of Service Organizations").

Fee for VA home and small business loan cases:  An 
attorney or agent may charge you a reasonable fee for 
services involving a VA home loan or small business 
loan.  For more information, read section 5904, title 
38, United States Code. 

Filing of Fee Agreements:  In all cases, a copy of any 
fee agreement between you and an attorney or accredited 
agent must be sent to the Secretary at the following 
address:  

Office of the Chief Counsel for Policy (01C3)
Board of Veterans' Appeals
810 Vermont Avenue, NW,
Washington, DC 20420
Facsimile:  (202) 565-5643

(When final regulations are published to implement the 
requirements of the new law, fee agreements must be 
filed with the VA Office of the General Counsel and not 
the Board.)



 Department of Veterans Affairs


